DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
Applicant’s amendment to claims and arguments filed on August 6, 2020 have been received and entered. Claims 1, 2, 6, 9, 10 have been amended, while claim 20 has been canceled. Claims 26-30 are newly added. The Van Dijik’s declaration filed on August 6, 2020 have been received and entered. The declaration will be discussed in detail as it pertains to the rejection. Claims 1-19, 21-29 and 30 are under consideration. 

Priority
It is noted that instant application is a continuation of US application no 14/056,434, filed on 10/17/2013, which is a Divisional of 13/740,727, filed on 01/14/2013, now USP 9505827, which is divisional of US application no 13/310,431, filed on 12/02/2011, which is a CIP of PCT/GB2010/051122 07/07/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-19, 21-29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A transgenic mouse having a germline comprising homozygous chimeric immunoglobulin heavy and kappa light chain loci,
said chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH Vs, Ds and J gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous CH gene segment of a mouse IgH locus,
said chimeric IgH locus comprising in 5’ to 3’ orientation said unrearranged human IgH Vs, Ds, and J gene segments, a chimeric IgH JC intron, and said heavy chain constant region, wherein said chimeric IgH JC intron comprises in 5’ to 3’ orientation a truncated human IgH JC intron contiguous with a truncated mouse IgH JC intron comprising mouse Emu enhancer, 
said chimeric immunoglobulin kappa light chain locus comprising in 5’ to 3’ orientation unrearranged human IgVKs and Jk gene segments, a chimeric kappa JC intron comprising a kappa enhancer (EiK\ and a constant region comprising an endogenous Ck gene segment,
wherein said chimeric kappa JC intron comprises in 5’ to 3’ orientation a truncated human IgK JC intron contiguous with  a truncated mouse IgK JK intron comprising said kappa Eik, wherein said truncated mouse IgK JC intron comprises 782 bp of mouse intronic DNA upstream of said Eik ;
wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse IgH JC intron and said mouse is non-functional to express endogenous mouse IgH chain, and
wherein said mouse is nonfunctional to express endogenous mouse IgK chain,
and, wherein said transgenic mouse is capable of producing an antibody comprising a chimeric heavy chain comprising a human IgH variable region and a mouse IgH constant region and chimeric kappa light chain comprising a human IgK variable region and a mouse IgK constant region upon stimulation with antigen.
A method of producing a transgenic mouse, the method comprising the steps of inserting into a transgenic mouse germline: 

 (b) unrearranged human Ig light chain kappa V gene segments and human Ig kappa light chain  J gene segments at an endogenous Ig kappa locus upstream of a mouse kappa constant region comprising an endogenous C kappa gene, to form a chimeric Igk locus which comprises in 5' to 3' orientation, said unrearranged human kappa V gene segments and kappa J gene segments, a chimeric kappa JC intron comprising a kappa enhancer and constant region comprising an endogenous Ck gene segment, wherein said chimeric kappa JC intron comprises a truncated human IgK JC intron contiguous with a truncated mouse IgK JC intron comprising mouse intronic enhancer (EiK), said truncated mouse IgK JC intron further comprises 782bp of mouse intronic DNA upstream of said EiK, the insertion being such that the transgenic mouse is capable of producing a plurality 4Attny. Docket: 39080-15401 Response to Non-Final Rejection dated May 3, 2019 Response filed October 31, 2019 of polypeptides selected from the group consisting of chimeric antibodies, heavy chain polypeptides and kappa chain polypeptides having a mouse constant region and a human variable region, wherein the germline of said transgenic mouse comprises all or part of endogenous mouse Igk variable region at a position that is upstream of unrearranged human Igk variable region gene segments, and, wherein said mouse is nonfunctional to express endogenous mouse IgK chain, and, 
wherein steps (a) and (b) can be carried out in either order or each of steps (a) and (b) can be carried out in a stepwise manner or as a single step and 

wherein said mouse is nonfunctional to express endogenous mouse IgK chain,
and, wherein said transgenic mouse is capable of producing an antibody comprising a chimeric heavy chain comprising a human IgH variable region and a mouse IgH constant region and chimeric kappa light chain comprising a human IgK variable region and a mouse IgK constant region upon stimulation with antigen..  
A method of making a mouse cell, the method comprising 
providing a mouse ES cell whose genome comprises endogenous immunoglobulin heavy chain (IgH) and immunoglobulin light chain (IgL) loci; 
inserting nucleic acid into said endogenous IgH and Ig  kappa light chain loci, said method comprising steps of inserting into the transgenic mouse ES cells: 
a nucleic acid comprising a plurality of unrearranged human IgH V gene segments, human IgH D gene segments, and human IgH J gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous CH gene segment of a mouse IgH locus, to form a chimeric IgH locus which comprises in 5' to 3' orientation, said plurality of human IgH V gene segments, D gene segments and J gene segments, a chimeric IgH JC intron comprising a truncated human IgH JC intron contiguous with a truncated mouse IgH JC introit, and said IgH constant region, wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse IgH JC intron and said mouse is non-functional to express endogenous mouse IgH chain, and,  5Attny. Docket: 39080-15401 Response to Non-Final Rejection dated May 3, 2019 Response filed October 31, 2019 wherein the germline of said  mouse ES cell comprises all or part of an endogenous mouse IgH variable region at a position that is upstream of unrearranged human IgH variable region gene segments, and 
a  nucleic acid comprising a plurality of unrearranged human Ig light chain Vk and Jk gene segments at an endogenous Ig kappa locus upstream of a mouse kappa constant region comprising an endogenous C kappa gene, to form a chimeric Ig k locus which comprises in 5' to 3' orientation, said plurality of unrearranged human kappa V gene comprising a kappa intronic (Ei) enhancer and a constant region comprising an endogenous Ck gene segment, wherein said chimeric kappa JC intron comprises a truncated human IgK JC intron contiguous with a truncated mouse IgK JC intron comprises 782bp of mouse intronic DNA upstream of the Ei enhancer, wherein the germline of said mouse ES cell comprises all or part of an endogenous mouse Igk variable region at a position that is upstream of unrearranged human Igk variable region gene segments, and, wherein said mouse is nonfunctional to express endogenous mouse IgK chain, and, 
whereby a mouse a mouse ES cell is produced that is capable of giving rise to a progeny cell in which endogenous antibody expression is inactivated and wherein said progeny cell is capable of expressing antibodies comprising human IgH variable regions and humans Ig kapps light chain variable regions, and (c) differentiating said ES cell intro said progeny cell or a transgenic mouse comprising said progeny cell, wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse IgH JC intron and said mouse is non-functional to express endogenous mouse IgH chain, and, wherein said transgenic mouse is capable of producing an antibody comprising a chimeric heavy chain comprising a human IgH variable region and a mouse IgH constant region and chimeric kappa light chain comprising a human IgK variable region and a mouse IgK constant region upon stimulation with antigen, 
(iv). A method for producing an antibody or antibody heavy or light chain specific to a desired antigen, the method of comprising 
immunizing the  mouse of claim 1, 3 or 4 for time sufficient  to express a 7Attny. Docket: 39080-15401Response to Final Rejection dated Feb 6, 2020 Response filed August 6, 2020 human antibody comprising a human heavy and human kappa light chain in said mouse; and 
isolating serum containing said antibody from said mouse or isolating B-cell expressing said antibody. 
does not reasonably provide enablement for transgenic mouse and method of making said mouse or ES cell whose genome comprises (i) a truncated mouse IgK JC intron comprising 782 bp of mouse intronic DNA upstream of said any other kappa enhancer (such as 3’ kappa enhancer or human kappa enhancer), (ii) mouse Ek being the only kappa enhancer within said kappa locus, (iii) a truncated mouse IgH JC intron comprising any other enhancer, or (iv)  
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of invention and Breadth of the claims:
Claims are directed to a transgenic mouse and method of making of said mouse having a germline comprising homozygous chimeric immunoglobulin heavy and kappa light chain loci, said chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH Vs, Ds and J gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous CH gene segment of a mouse IgH locus and a chimeric immunoglobulin kappa light chain locus comprising in 5’ to 3’ orientation unrearranged human IgVks and Jk gene segments, a chimeric kappa JC intron., a kappa enhancer and a constant region comprising an endogenous Ck gene segment. Dependent claims limit the mouse capable of breeding with a said transgenic mouse to provide subsequent generation mice.
any kappa enhancer (Ek\ and a constant region comprising an endogenous Ck gene segment, wherein said chimeric kappa JC intron comprises in 5’ to 3’ orientation a truncated human IgK JC intron  with and a truncated mouse IgK JK intron, wherein said truncated mouse IgK JC intron comprises 782 bp of mouse intronic DNA upstream of said any kappa enhancer. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and The Existence of Working Examples
The specification discloses a mouse model that can be achieved by inserting about 960 kb of the human heavy chain locus containing all the V, D and J-regions upstream of the mouse constant region and 473 kb of the human kappa region upstream of the mouse constant region. Figure 1 discloses an initiating cassette comprising sequences homologous to the desired site of insertion into the mouse genome, those sites flanking a selectable marker and stuffer primer sequence for PCR based genotyping to confirm correct insertion of BACs. Figure 2 describes insertion of an initiating cassette into the mouse genome by homologous recombination between the mouse J4 and C alpha exons. Figure 3 illustrates targeting of the large insert vector 1 to the mouse ES cell genome. Example 2 and 3 describe insertion of a test vector into the genome at a defined location using the approach disclosed in figure 30, wherein a landing pad as shown in Figure 22 is inserted into the genome of a mouse by homologous recombination, followed by insertion of the R21 plasmid into that landing pad via cre-mediated site specific recombination. The insertion event generated a number of general insertion events, 360 G418 resistant colonies, of which about 220 are inserted into the desired locus, as demonstrated by disruption of the HRPT minilocus. Given the broadest reasonable interpretation, the claims mouse comprising a human heavy chain locus containing all the V, D and J-regions upstream of the mouse constant region and of the human kappa region upstream of the mouse constant region. The specification provides working examples that are directed to the production of a mouse comprising comprises a chimeric immuno-globulin (Ig) locus, said chimeric Ig locus comprising human Ig locus DNA and host Ig locus DNA, said host Ig locus DNA comprising a host Ig upstream region and a host Ig downstream region; however, the specification fails to provide any relevant teachings or guidance for an enabling disclosure. The specification further discloses methods of making transgenic mice using a Cre-loxP recombinase method using mouse ES cells and also taught endogenous VDJ or VJ sequences can be inactivated through an inversion via chromosomal engineering as follows (see figures 27-29).  Example 5, 11-12 and 13 teach creating the BACs having the inserts of human Ig gene segments (human V, all D and all J gene segments). The landing pads were used in a method to construct chimaeric Ig loci in mouse embryonic stem cells (ES cells), such that chimaeric IgH and IgK loci are made in which human gene segments are functionally inserted upstream of endogenous constant regions. The sequencing results indicate that JH, DH, and JK usages (FIG. 35 and FIG. 36) are similar to human results. In addition, the results from the IGH-VDJC.mu transcripts show that the range and mean of CDR-H3 length (FIG. 37) are similar to that observed in human. The junctional diversity generated from exonuclease and nucleotide addition activities (FIG. 38) was also observed. Example 11-13 disclose transgenic mice carrying all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vh1-3, Vh1-2 and Vh6-1 under control of a mouse Sp switch region were immunized and fused. The results demonstrate that mice comprising multiple human VDJ gene segments under the control of a rat C.mu switch are able to undergo productive recombination and produce high affinity antigen-specific antibodies whose CDR3 regions have sequences encoded by human gene segments (see table 4-5). These results demonstrate that mice comprising multiple human VDJ gene segments under the control of a rat S.mu. rat or mouse switch are able to undergo productive recombination and class switching in response to antigen challenge and that the mice produce antibody levels that are broadly comparable to unmodified mice The transgenic mice are able to produce antibodies of each of the IgG1, IgG2a, IgG2b and IgM isotypes after immunization. Titers for CTB-specific Ig in pre-bleeds and terminal bleeds were determined and all immunized animals showed at CTB-specific titres of at least 1/100 000 (see example 11 and 12). 

    PNG
    media_image1.png
    292
    743
    media_image1.png
    Greyscale

 It is relevant to note that Figure 14 of the instant specification discloses a chimeric Ig locus in which human kappa variable region gene segments are positioned at the mouse endogenous lgK locus. Figure 14 of the specification teaches  point of insertion of the landing pad for location of the human V-J  gene segments into an endogenous Ig locus is positioned between the last endogenous mouse Jk gene segment and the endogenous mouse intronic Kappa Eienhancer, specifically at coordinate 70,674,735 (see above). 

    PNG
    media_image2.png
    296
    792
    media_image2.png
    Greyscale

The specification further teaches a possible insertion site for the human IgH variable gene segment in into an endogenous mouse heavy chain locus between J.sub.H4 and Emu in chromosome 12 allows human VH-D-JH gene segments to effectively use mouse Em and 3' enhancers and rearrange to generate chimeric antibody with human variable region and mouse constant region. It is relevant to note that such as insertion would result in a truncated human JC intron contiguous with a truncated mouse IgH JC intron comprising mouse Emu enhancer as required by the claim (see figure 21 and example 8).


State of the Art, Predictability of the Art & Amount of Experimentation Necessary:  
 inserting human unrearranged immunoglobulin variable region gene segments at any location of endogenous mouse immunoglobulin locus would not result in heavy chain gene expression during the early stages of B cell development unless it is directly linked to the endogenous immunoglobulin heavy chain intronic enhancer (Ronai et al. Mol Cell Biol 19:7031-7040 (1999) (emphasis added). The prior art teaches that the enhancer element required for the initiation of the recombination and expression of the IgH locus that is located in the intron between the JH and Cmu regions (Sen and Baltimore, Cell, 1986, see page 705-716, col. 2, para. 3, figure 1A). Hewitt et al (Nature Immunology, 2008, 9(4), 396-404) discloses that the data indicates involvement of the Igk locus and its 3’ enhancer in directing the Igh locus to a repressive nuclear subcompartment and inducing the IgH locus to decontract (see abstract).  Hewitt et al continue to state “It could be that physical association of loci or alleles in the nucleus is essential for ensuring that the timing of coordinated changes in gene expression is correctly regulated (emphasis added). Published analyses of interchromosomal associations have not examined association relative to pericentromeric heterochromatin. Our analysis has indicated that association between IgH and Ig is a transient event that is important for early silencing of one Igh allele in pre–B cells and for changing the conformation of this allele. …The challenge now is to define the precise regions of Igh that mediate its association with Igk and to identify the proteins that mediate this association (see page 403, col. 1, para. 1). The disclosure of  Hewitt et al suggest that incorrect chromosomal positioning would  lead to inefficient rearrangement and/or expression of randomly integrated human unrearranged immunoglobulin variable region.  The guidance provided in the specification is limited to insertion of the landing pad for location of the human Vk-J k gene segments into an endogenous Igk locus is positioned between the last endogenous mouse Jk gene segment and the endogenous mouse intronic Kappa Eik enhancer, specifically at coordinate 70,674,735. According to NCBIM37 the 5' end of mouse EiK enhancer is positioned at Coordinate 70,675,517 (see the Lee’s declaration filed on 3/14/2018), therefore the insertion of landing pad for location of the human Vk-J k gene segments into an endogenous Igk locus at 70,674,735 is about 782bp upstream of EiK enhancer and not any other 3’ kappa enhancer or human kappa enhancer as broadly embraced by the breadth of the claims. This is evident from the applicant’s post filing art of  Lee et al (Nature Biotechnology, 2014, 356-363, IDS) reported that 3′ ends of the first IGH and IGK BACs were trimmed to a point in the introns adjacent to the most 3′ variable genes. The IGH and IGK human intron enhancers were not ari-able J-gene segment and the intronic enhancers Eμ and Eκ in the Igh and Igk loci, respectively” (see Lee et al page 357, col. 2 , para. 4).Given the criticality of JC intron (argued by applicant’s in response to obviousness type rejection), the nature of the invention is not reasonably predictable for any of the numerous possible insertion of landing pad for location of the human Vk-J k gene segments into any part of mouse JC intron comprising  782bp upstream of any enhancer other than mouse Ei. It is the specification, not the knowledge of one skilled in the art, which must supply the novel aspects of an invention in order to constitute adequate enablement." (See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966)). It is noted that patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable (See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966). An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 

New-Claim Rejections - 35 USC § 103-in modified form-necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-23, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS)/Grosveld et al (WO 20091013620, 01/29/2009, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). 

Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intronPage 15 of 43. (See MPEP 2111.03). 
With respect to claims 1-3, 6-11, Murphy discloses "a transgenic mouse having a genome comprising human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the transgenic mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region" (col. 7, lines 13-15). It is further disclosed that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). Murphy et al explicitly claims “a genetically modified mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V
and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form a hybrid heavy chain locus and hybrid light chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse (claim 2o f ‘323). It is further disclosed that the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human 
It is noted that Murphy discloses homologous integration of “a large human insert spanning from several human V gene segments through the entire human  DJ region using a mouse homology arm containing the mouse region immediately adjacent to, but not including, the mouse J segments (page  46, lines 25-28). In view of foregoing disclosure one of ordinary skill in the art would conclude that recitation of  entire human DJ region would encompass a chimeric  J/C intron in the IgH locus of a Murphy mouse because at least some human intronic DNA must have been included to include the entire DJ region  in order to avoid cleaving the DNA immediately next to the 3' human JH gene segment meeting the limitation of chimeric JC intron.  The altered ES cell is then injected into a mouse embryo to transmit the modification into the mouse germline (see page 2, lines 17-19, page 46, lines 34-35).
	Regarding claims 2, 6, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (col. 20, lines 49-56). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that mouse is nonfunctional to express endogenous mouse IgH and IgKappa chain.
	Regarding claim 7, Murphy et al teach a direct substitution of the human V-D-J/VJ regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (col. 20, lines 49-52).
Regarding claim 8, Murphy et al teach that the hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation (claim 2 of ‘323). It is further disclosed that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts. The resultant 
With respect to claim 9, Murphy et al teaches method of making said transgenic mouse by  direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. Murphy explicitly contemplated that the murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see example 3). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order (see figure 4a) inserted upstream of the endogenous mouse constant region. Murphy et al further discloses individual replacement of the heavy, kappa and lambda loci, and replacement of such loci in part, such that the genome of the modified rodent or rodent cell still comprises endogenous V(D)J regions that have not been deleted , the separate disclosures of modified heavy chain, kappa chain and lambda chain loci in claims and the references to replacement of the loci in part.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see, claim 2 of ‘323, col. 23, lines 5-15 and example 3 ). 
With respect to claims 10, Murphy et al  teach a  method of inserting  in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see claims 7-10). Regarding claims 17-19, 21-23, Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as 

    PNG
    media_image3.png
    279
    408
    media_image3.png
    Greyscale

Stevens teaches removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) (limitation of claim 1, 9 and 10). 
 Regarding claims 8, 11-19, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting 
It is further disclosed that murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' mouse enhancer region appears to be critical for class switching  as well as heavy chain gene expression at later stages of B cell differentiation, therefore,  it is desirable to maintain these (mouse) sequences intact (col. 21, line 2-14). Thus, it is apparent that the unrearranged human heavy chain DNA of the chimeric J/C intron of the enhancer and the switch element of are operatively linked to mouse C region (see figure 4). 
(b) exposing the mouse as described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; 
(c) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody (see col. 8, line 60- col. 9 line 1-2). 
Murphy et al teach d) operably linking the DNA encoding the variable regions of (c) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies and e) growing the cell under such conditions as to express the human antibody; and e) isolating the antibody(see col. 8, line 55-col. 8 line 1-15) (limitation of claims 26-27, 29-30). It is further disclosed that “a hybridoma is created from the spleen of the mouse exposed to antigenic stimulation” (col. 9, lines 13-14) and “production of antibodies that could be used as human therapeutics” (col. 23, lines 21-22) (limitation of claim 30).
However, combination of references do not teach human JC intronic DNA is contiguous with truncated mouse JC intronic DNA upstream of said mouse Ep and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to 
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host animal Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 25-30).  Likewise, Grosveld discloses, among other things, “host heavy chain loci... selectively engineered so that natural (wild type) variable  gene segments of the species of choice (human variable gene segments) replace host (mouse) heavy chain V segments, host (mouse) D and J segments are similarly replaced” in the natural (endogenous) locus (page 18,  8-11). In at least one embodiment, as shown in Figure 1 of Groveld, such engineering results in a JC intron including both human JC intronic DNA and mouse JC intronic DNA. As described in Example 1, Figure 1 shows a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJ regions and insertion of human VDJ at the endogenous locus. 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Tanamachi, Grosveld to modify the method of producing antibody using the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a truncated mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse intronic enhancer  and such would be obvious modification of known method of site specific insertion taught by Tanamachi/Grosveld and Morrison, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid Ig locus and rational modification  to in view of teaching of Murphy, Tanamachi/Grosveld/Morrison. Therefore, absent evidence of criticality of human Ig kappa JC intron comprising a kappa chain locus enhancer and 782bp of mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art, however, absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid IgL locus and rational design choice to in view of teaching of Murphy, Tanamachi/Grosveld  and Morrison.  .  It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 3 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS)/Grosveld et al (WO 20091013620, 01/29/2009, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record.
The teaching of Murphy, Stevens , Tanamachi as evident from Morrison have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to position the chimeric junction within the J/C intron less than 1kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer as an obvious modification of a Murphy mouse in view of Tanamachi and Morrison, as KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-5, 24-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS)/Grosveld et al (WO 20091013620, 01/29/2009, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)as applied above for claim 1 and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The combination of references differ from instant invention by not explicitly disclosing said mouse is 129 strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 10-11, 13-14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. .
The teaching of Murphy et al, Stevens, Valenzuela and Tanamachi have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing transgenic mouse comprising said progeny (B-cell). 
Stevens abstract teaches a method for generating human antibodies, said method comprising (a) providing a transgenic mouse whose genome comprises a homozygous chimeric immunoglobulin heavy chain locus comprising unrearranged human IgH variable (V) region DNA positioned at an endogenous IgH locus upstream of a constant region comprising a mouse constant (C)  gene segment, the human IgH V region DNA comprising human IgH variable (VH) segments, human D segments and human heavy chain J (JH) segments; and (ii) all or part of a mouse IgH variable (V) region; wherein said transgenic mouse is functional to undergo human V region rearrangement and express a chimeric heavy chain polypeptide comprising a human V region and a mouse C region (see figure 1 and introduction  in Stevens abstract).    Stevens further teaches isolating B-cells from the spleen and lymph node from the mouse that were homozygous for the humanized IgH locus (see page 3, para. 1). The sequence from IgM and IgG positive lymphocytes were isolated from the mouse, and random clones were sequenced and analyzed. The sequences from IgM and IgG positive lymphocytes were compared with germline sequences and mutations were recorded at teach position. The results show cells undergo somatic hypermutation in response to antigen exposure (see page 5, para. 1, figure 6).  Stevens further teaches mouse immunized with various antigen have humoral immune response (see page 6, para. 1). Steven further teaches steps of preparing a hybridoma from B-cells by using standard electrofusion with myeloma cells. Stevens reported producing isolating candidate antibody having high affinity from a variety of solation affinity human antibody (see page 6, para. 1).  Stevens Patents teaches “[m]ethods for generating human antibodies, said method comprising  "administering antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (col. 9, lines 19-23). As described by the Stevens Patent, The method 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Stevens, Tanamachi, Morrison and Stevens abstract/Stevens to modify the method of Murphy by isolating progeny cells expressing said KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Examiner Note: Claim 28 and 29 are free of prior art. 

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that cited art fails to teach  “chimeric IgH JC intron comprises in 5’ to 3’ orientation a truncated human IgH JC intron and a truncated mouse IgH JC intron ”, and “chimeric kappa JC intron comprises in 5’ to 3’ orientation a truncated human IgK JC intron and a truncated mouse IgK JK intron comprising said kappa enhancer ”, and “said truncated mouse IgK JC intron comprises 782 bp of mouse intronic DNA upstream of said kappa enhancer  (see page 11). Applicant rely on exhibit A of  the Van Dijk’s declaration stating that Murphy does not teach a truncated moue JC intron and Murphy teaches to maintain the remainder of the endogenous IgH locus intact upon precisely replacing the mouse heavy chain locus (see par. 8-13). Dr. van Dijk states that in his opinion, Murphy teaches that LTVEC1 contains the entire mouse JC intron in its downstream mouse homology arm without changing it. (See para 14 of Exhibit A). The declaration continue to assert that Murphy teaches that, upon the introduction of LTVEC1 into the mouse genome, the full mouse JC intron present 

In response to applicants argument that Murphy teaches entire JC intron, it is noted that Murphy teaches “immediately adjacent to” language that identifies portion of mouse sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector (the “region immediately adjacent to, but not including, the mouse J segments) (see col. 8, lines 41-45). It is emphasized that language does not suggest the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1, nor does it expressly address whether (or not) human intronic DNA is present (See DeFranco declaration filed as part of IDS 01/19/2021, para. 104-105). The foregoing teaching does not suggest the mouse homology arm is immediately adjacent to the human variable gene in the LTVEC1. The DeFranco declaration (see IDS, filed on 01/19/2021) filed during IPR proceeding (IPR 2019-01577) explained the presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested to one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH locus of a Murphy mouse must necessarily would have included at least some human intronic DNA. It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, an artisan would have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included.  The e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1) (emphasis added).
 
    PNG
    media_image4.png
    861
    1454
    media_image4.png
    Greyscale

It is further noted that Grosveld similar to Murphy discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random integration (as exemplified by Tanamachi) into the genome is that host (mouse) regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld teaches a chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human IgH locus (see figure 1 above). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJH/VJL regions and insertion of human not the entire mouse J/C intron. It is disclosed that the complete mouse JC intron of the C57B1/6 mouse is 5,783 base pairs in length according to database available today (GRCm38/mmlO) in length and derivable from Figure 1 of Tanamachi et al. Figure 1 of Tanamachi et al. lacks 94 base pairs of 5’ most, as defined by the NgoMIV site 94 bases after mouse JH4 (see para. 4 of the Bradley’s declaration filed on 9/12/2016 in 13/310431)”. Therefore, Tanamachi discloses a chimeric JC intron containing a truncated mouse JC intron in construct and that is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome. One of ordinary skill in the art reviewing the teaching of Murphy, Tanamachi and Grosveld would conclude that presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested that LTVEC1 and, ultimately, the J/C intron in the IgH locus of a Murphy mouse, included at least some human intronic DNA. This would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, it would have been obvious to one of ordinary skill in the art to  have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included as exemplified in Grosveld. This is further evidence by post filing art of Murphy confirming  the presence of human DNA in the J/C intron forming a chimeric JC intron (see Macdonald et al PNAS, 2014, 111, 14, 5147-5152, IDS, page 5148, col. 2, para. 1 and figure 1). 
In response to applicant’s argument in part relying on the Dijk's declaration showing the presence of at least the entire mouse JC intron 5' of the Emu, it is noted that figure 4 described in Murphy is only exemplary method as there is no functional significance as one of skill in the art would recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector as arbitrary choice.  One of ordinary skill in the art would understand that placement of human/mouse DNA junction anywhere in the stretch of DNA between the most 3' J segment and the J/C intronic enhancer would result in the creation of 
In response to applicant’s relying on Van Dijk’s declaration arguing Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that  Murphy as such do not emphasize criticality of maintaining entire JC intron. The teaching of Murphy in view of Tanamachi/ Morrison emphasizes to  not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration, IDS, filed on 1/19/2021, para. 120).  The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration, IDS filed on 1/21/2021). The Van Dijk's declaration is deficient to the extent it fails to address how a truncated mouse JC intron would affect the human IgH variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH JC intron comprising a truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success.
On pages 14-20 of the applicant’s argument, applicant disagree with the rejection arguing that there is no motivation to incorporate the feature of Tanamachi or provide reasonable . Furthermore, the Steven et al mouse is a double homozygote (HK) and the Murphy mouse is prophetically a triple homozygote (HKL). These are not the same mice genetically and hence one cannot extrapolate the success or failure from one another. Morrison’s JC intron does not support anything in Tanamachi, because Morrison is seeking IgH chain VDJ expression post-rearrangement and Morrison’s human VDJ gene did not undergo rearrangement in a transgenic mouse, whereas Tanamachi seeks IgH chain expression in a transgenic mouse antecedent to a VDJ rearrangement event -i.e., initiated from an unrearranged context. Since Morrison teaches a context of expression of a rearranged VDJ gene, Morrison can only pertain to VDJ gene expression at a transcription level optionally under an artificial promoter. There is simply no indication found anywhere in Morrison as to potential criticality of biological events which are antecedent to VDJ gene transcription. Because Morrison is not evidentiary of Tanamachi, it adds nothing to the recited combination of references, in which Murphy is the primary reference. Nothing on the record explains the rationale for a person of ordinary skill to make such a selection. Applicant further argues that the design choice rationale is flawed. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Tanamachi and Stevens et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of Murphy is  (US Patent no 8,791,323) is to produce antibody from a mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) as specifically indicated in Murphy. 
In response to applicant’s argument pertaining to the issue of homozygote, it is noted that Murphy disclose double homozygous and/or triple homozygous as part of final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and heavy chain breeding all three hybrid loci to homozygocity together in the same mouse. One of ordinary skill in the art could use any one of the intermediate mouse to study mouse homozygous for heavy chain variable region substitutions or light chain variable region substitutions (kappa and/or lambda). Thus, at least in one embodiment Murphy disclose creating mouse whose genome comprises in its germline a homozygous human heavy chain immunoglobulin V, D, and J gene segments and human kappa light chain immunoglobulin V, and J gene segments operably linked to endogenous heavy  and/or kappa constant region. 
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Tanamachi and Grosveld is applied to the extent the art teaches that the intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Further, the chimeric intron as disclosed in Murphy is not expected to be a part 
In response to applicant’s argument that LTVEC1 covers the entire mouse JC intron, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Applicant noted that the Tanamachi discloses a randomly inserted VDJmini-locus. Because of random insertion of the Tanamachi mini-locus into the mouse genome, Applicant contends that Tanamachi cannot be proof of concept of a mouse comprising IgH locus having chimeric JC intron as claimed, because the randomly inserted Tanamachi mini-locus is not under the same regulatory influences that apply to a human variable region gene segments inserted at an endogenous IgH locus, those influences including rearrangement of a human D and a human JH gene segment, subsequent rearrangement of the human DJH unit to a human VH gene segment, subsequent transcription, and somatic mutation. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that the chimeric JC intron is further obvious in view of newly cited art of Grosveld who, among other things disclose “host (mouse) heavy chain loci... selectively engineered so that natural (wild type) V gene segments of the species of choice (human variable gene segments) replace host (mouse) heavy chain V segments, host (mouse) D and J segments are similarly replaced” (page 18). In at least one embodiment, as shown in Figure 1 of Grosveld, such engineering results in a JC intron including both human JC intronic DNA e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1).
 It is further noted that Grosveld similar to Murphy discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random integration (as exemplified by Tanamachi) into the genome is that host (mouse) regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld teaches a chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human Ig locus (see figure 1 above). 
On pages 24-25 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 

Maintained-Double Patenting
1-19, 21-29 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-29 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 for the reasons of record. 
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  

Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 of copending Application No. 13310431 for the reasons of record.
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending 
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-29 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 13-16, 18-25 of copending Application No. 14056434. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of 

Conclusion

No claims allowed. 
Claim 28 and 29 are free of prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORRISON S.L., et al. "Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins" Antibody Engineering, 2nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632